Concurring opinion issued December 6, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00647-CV
                           ———————————
                  IN THE INTEREST OF A.K.T., A CHILD



                   On Appeal from the 314th District Court
                           Harris County, Texas
                     Trial Court Case No. 2017-03858J


                           CONCURRING OPINION

      I concur in the judgment. I write separately to caution against the dangers of

kitchen-sink approaches to opinion writing, particularly in the area of parental-

termination appeals. There is ample evidence to support the judgment in this case.

That being the case, the court can and should be selective in highlighting the

evidence that supports the outcome, avoiding reliance on more dubious factors.
      With particular reference to evaluating the best interests of the child, one of

the nonexclusive factors to be considered is “the parental abilities of the individuals

seeking custody.”1 I would not emphasize the mother’s lack of income or resources

when there is no reason to do so. A parent’s inability or unwillingness to care for a

child can and should be considered in a best-interest analysis without reducing the

issue to a matter of the parent’s indigency. Why not stop there and rely on the other

evidence that supports termination under the other best-interest factors? We don’t

terminate parent-child relationships because the parents are poor.2 And we must take

care not to write judicial opinions that suggest that we do.

      With these observations, I concur in the court’s judgment.



                                              Michael Massengale
                                              Justice

Panel consists of Justices Jennings, Higley, and Massengale.

Justice Massengale, concurring in the judgment.




1
      See Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976).
2
      See TEX. FAM. CODE § 161.001(c)(2) (“A court may not make a finding under
      Subsection (b) and order termination of the parent-child relationship based on
      evidence that the parent . . . is economically disadvantaged . . . .”).

                                          2